Citation Nr: 0937204	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-34 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to 
January 1970, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The Veteran testified at hearings at the RO before a Decision 
Review Officer (DRO) in July 2008 and before the undersigned 
Veterans Law Judge in July 2009.  Transcripts of these 
hearings are associated with the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board initially observes that the Veteran filed a claim 
for service connection for PTSD; however, in light of Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), and the evidence 
discussed below, the Board has restated the issue on appeal 
as entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  

The Board notes that VA treatment records show that PTSD 
screening in October 2003, September 2004, and March 2006 was 
negative.  In January 2007, however, the PTSD screening 
seemed to be positive, and a mental health consultation was 
placed.  The Veteran was then seen initially in a group in 
March 2007, and was seen subsequently by a psychiatrist, with 
a diagnosis of anxiety disorder NOS (not otherwise specified) 
later that month.  In addition, however, the diagnosis by the 
VA psychiatrist in August 2008 was anxiety disorder NOS, 
possibly PTSD.  Some of his symptoms were nightmares, 
hypervigilance, increased startle response, tendency to be 
isolative and occasional intrusive thoughts about his 
military service.  In December 2008 the same VA psychiatrist 
diagnosed the Veteran with anxiety disorder NOS, rule out 
PTSD.  Therefore, the Board notes that the Veteran does not 
have a current diagnosis of PTSD.  

The Board also notes, however, that the Veteran's service 
treatment records contain the impression of hyperventilation 
secondary to mild anxiety in April 1967 and notation of 
general malaise in June 1967.  In addition, the Veteran 
indicated he suffered from depression or excessive worry on 
his September 1969 separation Report of Medical History, 
although the psychiatric examination was then normal.  The 
Veteran has contended and testified during his hearings that 
he has had nightmares and anger ever since his Vietnam 
service and that his family has said he was never the same 
once he came back from service.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Based upon the VA treatment records dating from March 2007 to 
December 2008, the Veteran has a current diagnosis of anxiety 
disorder.  His service treatment records document some 
possible psychiatric symptoms the Veteran experienced in 
service.  The Veteran is also competent to attest that he has 
experienced symptoms including nightmares and anger ever 
since service.  As such his reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  See 
McLendon, supra.  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009) the Court of Appeals for Veterans Claims (Court) 
indicated that it had jurisdiction to remand to the Board any 
matters that were reasonably raised below that the Board 
should have decided, with regard to a claim properly before 
the Court, but failed to do so.  The Court went on to 
indicate that a claim for benefits based on PTSD encompassed 
benefits based on an anxiety disorder and (or) a schizoid 
disorder because the evidence developed during the processing 
of the claim indicated that the symptoms for which that 
Veteran was seeking VA benefits may have been caused by an 
anxiety and (or) schizoid disorder.  

Therefore, the Board is of the opinion that the Veteran 
should be afforded a VA psychiatric examination to determine 
if he currently has any psychiatric disorders that are 
related to his period of service, including PTSD and an 
anxiety disorder.  The Veteran is hereby notified that it is 
the Veteran's responsibility to report for the examination 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided updated 
notice pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that recognizes his claim 
as being that of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD, rather than for 
PTSD alone.  

2.  Schedule the Veteran for a VA psychiatric 
examination to determine the nature, extent of 
severity, and etiology of any psychiatric 
disorder(s), including PTSD, that may be 
present.  The claims file, including a copy of 
this Remand, must be made available to and 
reviewed by the examiner.  Any further 
indicated special studies, including 
psychological studies, should be accomplished.  
The examiner should conduct the examination 
with consideration of the current criteria for 
PTSD.  The examination report should include a 
detailed account of all pathology present.  If 
a diagnosis of PTSD is appropriate, the 
examiner should specify (1) whether each 
alleged stressor was sufficient to produce 
PTSD; (2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is a 
link between the current symptomatology and 
one or more of the in-service stressors 
sufficient to produce PTSD by the examiner.

Alternatively, if PTSD is not found on 
examination, the examiner must delineate all 
diagnoses reached to account for the Veteran's 
psychiatric symptomatology.  The examiner must 
also express an opinion as to whether any 
psychiatric disorder(s) found on examination, 
including depression, anxiety, etc., is/are 
related to service.  The examination report 
should include the rationale for all opinions 
expressed.

2.  Once the above actions have been 
completed, readjudicate the claim and issue 
a supplemental statement of the case.  Then 
afford the Veteran the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further appellate 
action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

